         Case 1:20-cv-01414-LGS Document 27 Filed 05/21/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEW YORK LEGAL ASSISTANCE GROUP,
                                                           20 Civ. 1414
                                 Plaintiff,

                         -v-                               ANSWER
ELISABETH DeVOS, in her official capacity as
Secretary of Education, and UNITED STATES
DEPARTMENT OF EDUCATION,

                                 Defendants.


       Defendants Elisabeth DeVos, in her official capacity as Secretary of Education, and

United States Department of Education (the “Department”), by their attorney, GEOFFREY S.

BERMAN, United States Attorney for the Southern District of New York, hereby answer the

Complaint of Plaintiff New York Legal Assistance Group (“Plaintiff”) upon information and

belief as follows:

       1.      The allegations contained in Paragraph 1 of the Complaint constitute a

characterization of this action, to which no response is required. To the extent a response is

required, deny the allegations contained therein, except admit that Section 455(h) of the Higher

Education Act of 1965, as amended (“HEA”), authorizes the Secretary to specify in regulation

which acts or omissions of an institution of higher education a borrower may assert as a defense

to repayment of federal student loans.

       2.      Paragraph 2 of the Complaint consists of Plaintiff’s characterization of, and

arguments relating to, the final rule published by the Department on November 1, 2016, (the

“2016 Rule”) regarding borrower defenses to the repayment of federal student loans, to which no

response is required. Defendants respectfully refer the Court to the cited rule for its true and

complete contents, and deny any allegation inconsistent therewith.

                                                 1
         Case 1:20-cv-01414-LGS Document 27 Filed 05/21/20 Page 2 of 10



       3.      With respect to the first sentence of Paragraph 3 of the Complaint, deny the

allegations contained therein, except admit that the Department published a notice, on June 16,

2017, stating that, pursuant to 5 U.S.C. § 705, the Department was delaying the July 1, 2017,

effective date of certain provisions of the 2016 Rule; further admit that on October 24, 2017, the

Department published an interim final rule delaying the effective date of the 2016 Rule until July

1, 2018; further admit that on October 24, 2017, the Department published a notice of proposed

rulemaking seeking comment on a further delay of the effective date of the 2016 Rule until July

1, 2019; further admit that on February 14, 2018, the Department issued a final rule delaying the

effective date of the 2016 Rule until July 1, 2019. Respectfully refer the Court to the relevant

notices for their true and complete contents, and deny any allegation inconsistent therewith. The

second sentence of Paragraph 3 consists of Plaintiff’s characterization of a decision from the

United States District Court for the District of Columbia, to which no response is required.

Respectfully refer the Court to the referenced decision for its true and complete contents, and

deny any allegation inconsistent therewith.

       4.      Deny the allegations contained in Paragraph 4 of the Complaint, except admit that

on June 16, 2017, the Department published a notice of its intent to establish a negotiated

rulemaking committee regarding the borrower defense regulations. Respectfully refer the Court

to the referenced notice for its true and complete contents, and deny any allegation inconsistent

therewith.

       5.      Deny the allegations contained in Paragraph 5 of the Complaint, except admit that

on July 31, 2018, the Department published a notice of proposed rulemaking seeking comment

on proposed borrower defense regulations. Respectfully refer the Court to the referenced notice

for its true and complete contents, and deny any allegation inconsistent therewith.



                                                 2
         Case 1:20-cv-01414-LGS Document 27 Filed 05/21/20 Page 3 of 10



       6.      Paragraph 6 of the Complaint consists of Plaintiff’s characterization of decisions

from the United States District Court for the District of Columbia, to which no response is

required. Respectfully refer the Court to the referenced decisions for their true and complete

contents, and deny any allegation inconsistent therewith.

       7.      Deny the allegations contained in Paragraph 7 of the Complaint, except admit that

the Department issued a final rule regarding borrower defenses to the repayment of federal

student loans on September 23, 2019 (“2019 Rule”). Respectfully refer the Court to the relevant

regulation and notice for their true and complete contents, and deny any allegation inconsistent

therewith.

       8.      Deny the allegations contained in Paragraph 8 of the Complaint, except admit that

the Department issued the 2019 Rule on September 23, 2019. Respectfully refer the Court to

the relevant regulation and notice for their true and complete contents, and deny any allegation

inconsistent therewith.

       9.      Deny the allegations contained in Paragraph 9 of the Complaint, and respectfully

refer the court to the cited regulation for its true and complete contents.

       10.     Deny the allegations contained in Paragraph 10 of the Complaint, and respectfully

refer the court to the cited regulation for its true and complete contents.

       11.     Deny the allegations contained in Paragraph 11 of the Complaint, and respectfully

refer the court to the cited regulation for its true and complete contents.

       12.     Deny the allegations contained in Paragraph 12 of the Complaint, and respectfully

refer the court to the cited regulation for its true and complete contents.

       13.      Deny the allegations contained in Paragraph 13 of the Complaint, and

respectfully refer the court to the cited regulation for its true and complete contents.



                                                  3
         Case 1:20-cv-01414-LGS Document 27 Filed 05/21/20 Page 4 of 10



       14.     Deny the allegations contained in Paragraph 14 of the Complaint, and respectfully

refer the court to the cited regulation for its true and complete contents.

       15.     Deny the allegations contained in Paragraph 15 of the Complaint, and respectfully

refer the court to the cited regulation for its true and complete contents.

       16.     Deny the allegations contained in Paragraph 16 of the Complaint.

       17.     The allegations contained in Paragraph 17 of the Complaint consist of legal

conclusions to which no response is required. To the extent a response is deemed required, deny

the allegations in Paragraph 17.

       18.     The allegations contained in Paragraph 17 of the Complaint consist of legal

conclusions and statements of jurisdiction to which no response is required.

       19.     The allegations contained in Paragraph 18 of the Complaint consist of legal

conclusions and statements of jurisdiction to which no response is required.

       20.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 20 of the Complaint.

       21.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 21 of the Complaint.

       22.     The allegations contained in Paragraph 22 of the Complaint consist of legal

conclusions to which no response is required. To the extent a response is deemed required, deny

the allegations in Paragraph 22.

       23.     Admit that the Department of Education is an agency within the executive branch

of the United States, and Defendant Elisabeth DeVos is the Secretary of Education. Respectfully

refer the Court to the relevant statutes and regulations for a complete and accurate description of

the Secretary of Education’s roles and responsibilities.



                                                  4
         Case 1:20-cv-01414-LGS Document 27 Filed 05/21/20 Page 5 of 10



       24.     Admit that the Department is an agency within the executive branch of the United

States. Respectfully refer the Court to the relevant statutes and regulations for a complete and

accurate description of the Department’s roles and responsibilities.

       25.     The allegations contained in Paragraph 25 of the Complaint consist of legal

conclusions to which no response is required.

       26.     The allegations contained in Paragraph 26 of the Complaint consist of legal

conclusions to which no response is required.

       27.     The allegations contained in Paragraph 27 of the Complaint consist of legal

conclusions to which no response is required.

       28.     The allegations contained in Paragraph 28 of the Complaint consist of legal

conclusions to which no response is required.

       29.     The allegations contained in Paragraph 29 of the Complaint consist of legal

conclusions to which no response is required.

       30.     The allegations contained in Paragraph 30 of the Complaint consist of legal

conclusions to which no response is required.

       31.     The allegations contained in Paragraph 31 of the Complaint consist of legal

conclusions to which no response is required.

       32.     The allegations contained in Paragraph 32 of the Complaint consist of legal

conclusions to which no response is required.

       33.     Deny the allegations contained in Paragraph 33 of the Complaint and respectfully

refer the Court to the relevant statutes and regulations for a complete and accurate description of

the Department’s roles and responsibilities.




                                                 5
        Case 1:20-cv-01414-LGS Document 27 Filed 05/21/20 Page 6 of 10



       34.    In response to Paragraph 34, Defendants respectfully refer the Court to the cited

documents for a complete and accurate statement of their contents, and deny any inconsistent

statements therewith.

       35.     In response to Paragraph 35, Defendants respectfully refer the Court to the cited

documents for a complete and accurate statement of their contents, and deny any inconsistent

statements therewith.

       36.    In response to Paragraph 36, Defendants respectfully refer the Court to the cited

documents for a complete and accurate statement of their contents, and deny any inconsistent

statements therewith.

       37.    In response to Paragraph 37, Defendants respectfully refer the Court to the cited

documents for a complete and accurate statement of their contents, and deny any inconsistent

statements therewith.

       38.    In response to Paragraph 38, Defendants respectfully refer the Court to the cited

documents for a complete and accurate statement of their contents, and deny any inconsistent

statements therewith.

       39.    In response to Paragraph 39, Defendants respectfully refer the Court to the cited

documents for a complete and accurate statement of their contents, and deny any inconsistent

statements therewith.

       40.    In response to Paragraph 40, Defendants respectfully refer the Court to the cited

documents for a complete and accurate statement of their contents, and deny any inconsistent

statements therewith.




                                               6
         Case 1:20-cv-01414-LGS Document 27 Filed 05/21/20 Page 7 of 10



       41.     In response to Paragraph 41, Defendants respectfully refer the Court to the cited

documents for a complete and accurate statement of their contents, and deny any inconsistent

statements therewith.

       42.     Paragraphs 42 through 58 consist of Plaintiff’s characterization of, quotes from,

and arguments related to the 2016 Rule, the notice of proposed rulemaking preceding the 2016

Rule, the Department’s response to comments on the proposed rule, and the result of a court

decision relating to part of the 2016 Rule, to which no response is required. Defendants

respectfully refer the Court to the cited documents for their true and complete contents, and deny

any allegations inconsistent therewith.

       43.     With respect to the allegations contained in Paragraph 59 of the Complaint, admit

that the 2016 Rule provided for a July 1, 2017 effective date; further admit that the Department

published a notice, on June 16, 2017, stating that, pursuant to 5 U.S.C. § 705, the Department

was delaying the July 1, 2017, effective date of certain provisions of the 2016 Rule; and

respectfully refer the court to the cited materials for their true and complete contents, and deny

any allegation inconsistent therewith.

       44.     Paragraph 60 of the Complaint consists of Plaintiff’s characterization of a

decision from the United States District Court for the District of Columbia, to which no response

is required. Defendants respectfully refer the Court to the referenced decision for its true and

complete contents, and deny any allegation inconsistent therewith.

       45.     With respect to Paragraph 61 of the Complaint, admit that on October 24, 2017,

the Department published an interim final rule delaying the effective date of the 2016 Rule until

July 1, 2018, and respectfully refer the Court to such rule for its true and complete contents, and

deny any allegation inconsistent therewith.



                                                 7
         Case 1:20-cv-01414-LGS Document 27 Filed 05/21/20 Page 8 of 10



       46.     With respect to Paragraph 62 of the Complaint, admit that on February 14, 2018,

the Department issued a final rule delaying the effective date of the 2016 Rule until July 1, 2019,

and respectfully refer the Court to such rule for its true and complete contents, and deny any

allegation inconsistent therewith.

       47.     Paragraphs 63 to 68 consist of Plaintiff’s characterization of, and arguments

relating to, a lawsuit in United States District Court for the District of Columbia, to which no

response is required. Defendants respectfully refer the Court to the referenced docket and related

decisions for their true and complete contents, and deny any allegation inconsistent therewith.

       48.      Deny the allegations contained in Paragraph 69 of the Complaint.

       49.     Deny the allegations contained in Paragraph 70 of the Complaint, except admit

that, on June 16, 2017, the Department published a notice of its intent to establish a negotiated

rulemaking committee, and respectfully refer the Court to the referenced notice for its true and

complete contents, and deny any allegation inconsistent therewith.

       50.     Paragraphs 71 through 75 consist of Plaintiff’s characterization of, quotes from,

and arguments relating an unofficial transcript of certain sessions of the negotiated rulemaking

committee, to which no response is required. To the extent a response is deemed required,

Defendants deny the allegations and respectfully refer the Court to the cited document for a true

and complete statement of its contents.

       51.      With respect to Paragraph 76, admit that the negotiated rulemaking committee’s

sessions ended as scheduled on February 15, 2018 without reaching consensus on proposed

regulations.

       52.      With respect to Paragraph 77, admit that the Department did not reconvene the

prior negotiated rulemaking committee or convene a new negotiated rulemaking committee after



                                                 8
           Case 1:20-cv-01414-LGS Document 27 Filed 05/21/20 Page 9 of 10



issuance of the court decisions cited in this paragraph. The remainder of this paragraph consists

of Plaintiff’s characterizations of those court decisions and their effect, to which no response is

required. To the extent a response is deemed required, Defendants deny the allegations and

respectfully refer the Court to the cited decisions for a true and complete statement of their

content.

        53.     Paragraphs 78 through 136 consist of a Plaintiff’s characterization of, quotes

from, and arguments related to the 2019 Rule, the notice of proposed rulemaking preceding the

2019 Rule, the comments on the proposed rule, and the Department’s responses to such

comments, to which no response is required. To the extent a response is deemed required,

Defendants deny the allegations contained therein, except admit that more than 30,000 comments

were submitted in response to the notice of proposed rulemaking preceding the 2019 Rule,

further admit that Plaintiff submitted comments, further admit that the 2019 Rule was published

on September 23, 2019, and respectfully refer the Court to the cited documents for their true and

complete contents.

        54.     Paragraphs 137 to 152 consist of legal conclusions to which no response is

required. To the extent a response is deemed required, deny the allegations contained therein.

        55.     The Prayer for Relief consist of legal conclusions to which no response is

required. To the extent a response is deemed required, deny that Plaintiff is entitled to the relief

it seeks or to any relief.

                                            DEFENSES

        Any allegations not specifically admitted or denied are hereby denied. For further and

separate answer, the Department alleges as follows:

                                        FIRST DEFENSE



                                                  9
        Case 1:20-cv-01414-LGS Document 27 Filed 05/21/20 Page 10 of 10



       Plaintiff has failed to state a claim upon which relief can be granted.

                                      SECOND DEFENSE

       Plaintiff’s claims and prayer for relief are subject to, and limited by, the Administrative

Procedure Act, including any provisions not specifically identified in this Answer.

                                       THIRD DEFENSE

       The Department’s decision is not arbitrary, capricious, an abuse of discretion, or

otherwise contrary to law and is supported by substantial evidence.

                                      FOURTH DEFENSE

       The Court lacks authority to grant the relief requested.


       The Department reserves the right to amend this Answer to assert any other matter that

constitutes an affirmative defense under Fed. R. Civ. P. 8(c).

       WHEREFORE, Defendants respectfully request that the Court: (1) dismiss the complaint

with prejudice; (2) enter judgment in favor of the Department and Secretary DeVos; and (3)

grant such further relief as the Court deems just and proper.

Dated: New York, New York
       May 21, 2020

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney of the
                                                     Southern District of New York

                                              By: __________________________
                                                  Jennifer C. Simon
                                                  Assistant United States Attorney
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 637-2746




                                                10
